DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 17 December 2021, claims 1, 4, 6, 8, 11, 13, 15, 17-18, and 20-21 are amended per Applicant's request. Claims 2, 5, 9, 12, 16, and 19 are cancelled. No claims were withdrawn. Claims 22-27 are new. Therefore, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments filed 17 December 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 15 recite “wherein the relational database configuration comprises tables, rows, columns and formatting for the tables, the rows, and the columns
Dependent claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20-27 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, and 15 recite “wherein the relational database configuration comprises tables, rows, columns and formatting for the tables, the rows, and the columns…”. However, it is uncertain in the context of the claims what is meant by a “table” format or a “row” format, and how these may differ from a “column” format. For purposes of examination, the interpretation that formatting refers to “column” formatting has been taken (to be consistent with Specification, [0069]).
Dependent claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20-27 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (“Fuller”) (US 9,600,501 B1), in view of Moser et al. (“Moser”) (US 2004/0117377 A1), in further view of Lam et al. (“Lam”) (US 2017/0177625 A1).
Regarding claim 1: Fuller teaches A method for accessing information stored in a key value database, the method comprising:
	determining, by a computer system, whether an event has occurred for writing changes to the key value database (Fuller, [24:1-17], where a requestor modifies data in First Database 140 by sending data modification requests (i.e., “determining…whether an event has occurred for writing changes”) directly to High-Volume Datastore 106 (i.e., “key value database”). See Fuller, [14:57-67]-[15:1-8], where a request for entities associated with a particular key (i.e., “key”) are matched to a specified component type and value (i.e., “value”) stored in First Database 140 (i.e., thus, First Database corresponds to a “key value database”, as claimed));
	updating, by the computer system, the key value database in response to determining the event has occurred for writing changes to the key value database (Fuller, [24:1-17], where data is modified (i.e., “updated”) at the High-Volume Datastore 106 (i.e., “key value database”). The changes to the data can be sent to Interface Datastore 107 to update the data in the Second Database accordingly);
	receiving, by the computer system, a request from a client device to access the information in the key value database in a storage system for the computer system (Fuller, [22:16-24], where Client 102 or App Server 104 requests for data from High-Volume Datastore 106 (i.e., “receiving…a request…to access the information in the key value database”), which is processed via Second Database 135. See also, e.g.,  Fuller, [25:47-55], where the request for first data stored in the First Database 140 at the High-Volume Datastore 106, is based on first data-retrieval criteria) … ;
	identifying, by the computer system, a structure for the information from the request for the application on the client device (Fuller, [6:48-67]-[7:1-8], where Database Generator 134 systematically retrieves (i.e., “identifies”) information about the first set of data, including a database schema (i.e., “structure for the information from the request”), from High-Volume Datastore 106 and generates Second Database 135), wherein the structure indicates a relational database configuration that is different from a configuration of the key value database and is usable by the application on the client device (Fuller, [26:8-34], where the Second Database 135 is a relational database (i.e., “indicates a relational database configuration”), and the first database is not a relational database (i.e., “different from a configuration of the key value database”), where the Second Database 135 can be used to respond to queries that are not supported by the First Database (i.e., the Second Database being “usable by the application on the client device”)), and wherein the relational database configuration comprises tables, rows, columns and formatting for the tables, the rows, and the columns (Fuller, [26:61-67]-[27:1-7] and [31:27-55], where the Second Database can perform table joins of two or more different tables (implying the “relational database configuration comprises tables”), and perform a count of records (i.e., implying the “relational database configuration comprises…rows”). See Fuller, [13:48-67]-[14:1-4], where the empirically-determined schema for defining the structure of the database (i.e., “relational database configuration”) may be used to generate Second Database 135. Such an empirically-determined schema may be determined based on valid properties (i.e., “columns”) and/or valid values for properties (i.e., “formatting”) (Fuller, [16:56-67]-[17:1-17]; see also, e.g., Fuller, [16:13-25], where the schema is generated by identifying valid kinds of properties for the database). See also Fuller, [14:4-40], where specific types of values are regarded as valid, e.g., integers, floating point values, strings, dates, Boolean values, and/or binary data)), and wherein the relational database configuration is determined based on an application identifier (Fuller, [14:41-56], where the empirically-determined schema (i.e., “relational database configuration”) for generating the Second Database (i.e., “relational database”) is based on retrieving entities via the use of an entity key / ID and application identifier) …;
	creating, by the computer system, a relational database having the relational database configuration indicated by the structure identified from the request from the client device (Fuller, [12:57-64], where Second Database 135 is generated in response to a received query. Second Database 135 may be a relational database. See Fuller, [11:34-40], where the Schema Generator may generate Second Database 135 using schema information (i.e., “relational database configuration”) based on stored indexes 142, where index entries are identified in response to the search query (Fuller, [21:57-67]-[28:1-3]) (i.e., “the structure identified from the request from the client device”));
	querying, by the computer system, the key value database to identify a portion of the information accessible by a user, wherein querying uses an application identifier including an identification of a software application on the client device (Fuller, [14:41-66], where each entity has a unique identifier as a key, e.g., an Entity ID assigned by the High-Volume Datastore 106, which is used in addition to an application identifier, to uniquely identify an entity in the First Database. The system requests performance of a search query for entities matching a request. See Fuller, [21:57-67]-[22:1-3], where the High-Volume Datastore 106 identifies index entries from Index(es) 142 in response to the search query received the Interface Datastore 107. After retrieving the identified entities, a schema for a Second Database is generated from the search query, and the High-Volume Datastore 106 generates a first set of data based on the retrieved entities. See Fuller, [23:6-34], where the set of retrieved data (i.e., “portion of the information”) obtained from High-Volume Datastore 106 is used to generate Second Database 135 based on a query received from Client 102 or App Server 104) …; and
	placing, by the computer system, the portion of the information from the key value database into a plurality of relational databases (Fuller, [18:52-67]-[19:1-3], where the Interface Datastore 107 stores a plurality of different databases in different Storage Devices 720, where the different databases correspond to different “views” of data stored at High-Volume Datastore 106 (i.e., “key value database”). The different views / databases may include overlapping data from the High-Volume Datastore 106 (i.e., “key value database”), e.g., at least some of the data in each of the two or more different “views” includes a set of shared data (i.e. “placing…the portion of the information from the key value database into a plurality of … databases”)) … including the relational database in a different format that is usable by the application on the client device (Fuller, [26:8-34], where the First Set of Data 780 from First Database 140 which is not relational, may be used to generate the Second Database which is relational (i.e., “in a different format”), where the Second Database can be used to respond to queries not supported by the first database (I.e., “the relational database…is usable by the application on the client device”)), … wherein the relational database is located in a memory (Fuller, [12:57-67]-[13:1-6] and [13:13-25], where Second Database 135 which is a relational database may be stored in one or more memory devices), wherein the relational database in the memory is accessed by the client device, enabling access to the information in the key value database by the application on the client device that accesses relational databases with different relational database structures (Fuller, [22:16-24], where Interface Datastore 107 provides a requestor, e.g., Client 102 or App Server 102 (i.e., “by the application on the client device”) access to data retrieved from High-Volume Datastore 106 (i.e., “key value database”) via Second Database 135. The query is processed using data in Second Database 135, and transmitted to the requestor (e.g., Client 102 or App Server 104) (i.e., “wherein the relational database in the memory is accessed by the client device”). Recall from Fuller, [18:52-67]-[19:1-3], where a plurality of different databases may be managed by the Interface Datastore (i.e., “relational databases with different…database structures”).
Although Fuller does not appear to explicitly state that the other databases having a different structure are also of a “relational” database structure, one of ordinary skill in the art would have found it obvious to have substituted Fuller’s geo-spatial database with another relational database with predictably equivalent operating characteristics—which is that the plurality of databases have different structures. Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., a database of a first structure) for another (i.e., a database of a second structure, which is relational), and recognize that the results of the combination were predictable and obvious).
With regards to the claimed steps of [update key value database] → [generate relational database]: Although Fuller discloses in [23:42-67] that the steps are in the order of: [generate Second Database] → [update First Database] → [update Second Database] → [make Second Database available for access], whereas the disclosed invention operates in the order of (in Fuller’s disclosure language) [update First Database] → [generate Second Database] → [make Second Database available for access], Fuller suggests in [32:41-56], that the order in which the operations described in [FIGs. 9A-9H] (which include the steps of generating a second database from the first set of data; see, e.g., steps (916), (944), (948) and (950)) may be reordered.
Since one of ordinary skill in the art would have recognized that the end result is the same for both Fuller and the claimed invention (i.e., that the most recent data is obtained for the Second Database prior to being made available to requestors), one of ordinary skill in the art would have been suggested by Fuller’s disclosure to modify the operations such that the updating of the First Database occurs prior to generating the Second Database (as claimed), with the motivation of reducing the number of communications between the First Database and the Second Database (i.e., the Second Database only needs to receive information from the First Database once, as opposed to twice as in Fuller’s originally disclosed order), thereby reducing processing resources and possibly bandwidth (i.e., only one network protocol handshake would need to be established as opposed to two).
	Fuller does not appear to explicitly teach wherein the information in the key value database is in a format that is not usable by an application on the client device; [wherein the relational database configuration is determined based on an application identifier] via a configuration database comprising a plurality of application identifiers and relational database configurations matched to the plurality of application identifiers; [wherein querying the key value database to identify a portion of the information accessible by a user, uses] a user identifier that are stored outside of the key value database; and [placing…the portion of information from the key value database into a plurality of relational databases] for a plurality of users in a plurality of formats, wherein each user in the plurality of users interacts with a specific portion of the portion of the information from the key value database.
	Moser teaches wherein the information in the key value database is in a format that is not usable by an application on the client device (Moser, [0096] and [0127], where the master data server (i.e., “key value database”)1 and client systems may each have different schemes, and applications can only access the data entered into the master database by mapping data objects in the master data server (i.e., “key value database”) into a format recognized by the client system (implying information in the master data server were in a format “not usable by an application on the client device”));
	[wherein querying the key value database to identify a portion of the information accessible by a user, uses] a user identifier that are stored outside of the key value database (Moser, [0171], where the system performs authority checks for master database (i.e., “key value database”) access when a user or a process such as an application program attempts to read, create, change, or delete master data objects. Authorizations for accessing information are achieved for, e.g., product data, by grouping products into catalogs, and assigning these catalog to users or organizational units, and controlling access to the catalogs. See Moser, [0168], where authorization for accessing portions of the master data may be based on object instances, object groups, etc. Note that authority checks for master data access may be performed by the client system, in which case the authority information is replicated to the client system (i.e., “stored outside of the key value database”.
Although Moser does not appear to explicitly state that user identifiers are used, Moser’s disclosure suggests the existence of such identifiers in order to distinguish between which users, organizations, and application programs are able to (or not able to) access such data. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Moser’s disclosure such that (1) such that identifiers are utilized, and (2) such that user identifiers are utilized with the motivation of (1) being able to distinguish between the various users attempting to access the information, and so a lookup can be performed on the basis of that identification, and (2) having both user identifiers allows a finer-grained security authorization measure (i.e., more features to check against provides more security)); and
[placing…the portion of information from the key value database into a plurality of relational databases] for a plurality of users in a plurality of formats, wherein each user in the plurality of users interacts with a specific portion of the portion of the information from the key value database (Moser, [0071-0072], where data transferred between the client systems (i.e., “plurality of users”) and master data server are mapped dynamically from one format to another, depending on how the systems are configured. Each client system may be configured independently of the other systems (i.e., “placing…the portion of information…into a plurality of relational databases for a plurality of users in a plurality of formats”), and each (client) system may view and process the master data differently (i.e., “wherein each user in the plurality of users interacts with a specific portion of the portion of the information from the key value database”). See also Moser, [0161-0164], where the system may persist the received dynamically-mapped data from the master data server (i.e., “placing…information from the key value database into a plurality of relational databases”).
Note that although Moser does not appear to explicitly state that the caches are relational databases, one of ordinary skill in the art would have found it obvious to have substituted the client caches with the claimed relational databases with predictably equivalent operating characteristics, namely that data from a normalized database is persisted. One of ordinary skill in the art would have found it obvious to modify Moser’s disclosure such that the caches were relational databases with the motivation of allowing for structural versatility, e.g., allowing one or more new columns to be added without requiring changes to applications that were based on earlier structures2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fuller and Moser (hereinafter “Fuller as modified”) with the motivation of limiting the access of certain data objects to certain users, processes, or application programs (Moser, [0168]), and easily integrating a new client system into a heterogeneous system without requiring the new client system to connect directly to each of the existing client systems (which would require more time and effort for each existing client system to adjust to the new client system) (Moser, [0072]).
Additionally, one of ordinary skill in the art would have found it obvious to have modified Fuller such that the Second Database is mapped to a plurality of storage corresponding to each of the clients (as disclosed by Moser) in order to increase the speed of accessing master data and reduce the amount of inter-system messaging, mapping, and transformation, thereby resulting in read access operations to be performed faster (Moser, [0162-0163]).
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fuller and Moser by applying Fuller’s disclosed system to the context of Moser’s disclosed system (i.e., where the master data server may not be compatible with client device applications). One of ordinary skill in the art would have been suggested to do so in order to take advantage of various types of databases3, with the motivation of increasing the flexibility of the system (i.e., instead of limiting data access to certain compatible applications, the modified system allows a wider range of applications access to the first / master data).
	Fuller as modified does not appear to explicitly teach [wherein the relational database configuration is determined based on an application identifier] via a configuration database comprising a plurality of application identifiers and relational database configurations matched to the plurality of application identifiers.
	Lam teaches [wherein the relational database configuration is determined based on an application identifier] via a configuration database comprising a plurality of application identifiers and relational database configurations matched to the plurality of application identifiers (Lam, [0075], where the system determines an application schema (i.e., “configuration”) associated with the request based on the tenant associated with the request. Determining the application schema based on the tenant may include executing a query based on a tenant identifier (i.e., “identifier”) to obtain an application schema (i.e., “configuration”) based corresponding to the tenant. A database or other memory (i.e., “configuration database”) may be used to store a mapping between tenant identifiers (i.e., “plurality of identifiers”) and corresponding application schemas (i.e., “configurations”)).
	Although Lam does not appear to explicitly state that the type of information relates to an application (identifier) and relational database configuration as claimed, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retrieval of configuration information would have been performed the same regardless of the specific data involved (i.e., application / relational database information as claimed, tenant / application schema information as disclosed by Lam, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Lam’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fuller as modified and Lam (hereinafter “Fuller as modified”) with the motivation of more efficiently looking up the configuration information, which saves processing resources compared to, e.g., making dynamic determinations of the database structure, in addition to potentially saving time from having to perform such processing.

	Regarding claim 3: Fuller as modified teaches The method of claim 1 further comprising:
	receiving a query from the client device to change the information in the relational database (Fuller, [27:8-25], where the Interface Datastore 107 receives, from a client, a query that can be processed using data in the second database. The Interface Datastore 107 processes the query using data in the second database to generate a response. See also Fuller, [28:34-59], where the Interface Datastore 107 receives instructions from a client to modify the first set of data by updating Second Database 135 (i.e., “change the information in the relational database”)); and
	storing a change to the relational database in the memory (Fuller, [28:34-59], where changes made to the second database (“relational database”) are reported back to the first database (implying that the changed data was stored in the second database, i.e., “relational database”)). 

	Regarding claim 4: Fuller as modified teaches The method of claim 3 further comprising:
	writing the change from the relational database in the memory to the key value database in the storage system in response to a second event including a command received from the client device to store changes to the information in the relational database (Fuller, [28:34-59], where the Interface Datastore 107 receives instructions from a client (i.e., “command received from the client device”), to modify the first set of data by updating Second Database 135 (i.e., “store changes to the information in the relational database”). Modifications made to data in the second database (i.e., “relational database in the memory”) are then reported back to the first database (i.e., “writing the change from the relational database…to the key value database”), in which instructions are sent to modify the first set of data in the first database). 

	Regarding claim 6: Fuller as modified teaches The method of claim 1 further comprising:
	identifying a portion of the information accessible by a user from the user identifier (Moser, [0111], where a client sales program may not have the authorization to view or maintain manufacturing data for a master data object, thus the client sales program may be limited to maintaining aspects of the master data object relating only to sales data. See Moser, [0158], where master data may be stored in a local master database (i.e., “relational database”). Since Moser restricts access based on a user, this suggests the use of a user identifier in order to distinguish between which users, organizations, and application programs are able to (or not able to) access such data; thus in this manner, Moser discloses “identifying a portion of the information accessible by a user from the user identifier”)), and wherein placing the information for the client device in the relational database in the memory comprises: 
	placing the portion of the information into the relational database in the memory for the client device (Fuller, [18:52-67]-[19:1-3], where the Interface Datastore 107 stores a plurality of different databases in different Storage Devices 720, where the different databases correspond to different “views” of data stored at High-Volume Datastore 106 (i.e., “key value database”). See Fuller, [12:57-67]-[13:1-6] and [13:13-25], where Second Database 135 which is a relational database may be stored in one or more memory devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fuller and Moser by modifying Fuller’s Second Database to add an additional filter/criteria of a user identifier with the motivation of limiting the data stored within the Second Database to only the data allowable by the user, which (1) limits access to certain data objects based on different granularities of those data objects (Moser, [0168]), (2) conserves space (by only presenting the relevant information to the user), and (3) protects the data of other users sharing the master data, i.e., privacy.

	Regarding claim 7: Fuller as modified teaches The method of claim 1 further comprising:
	identifying a portion of the information for an organization accessible by an application (Moser, [0111], where a client sales program may not have the authorization to view or maintain manufacturing data for a master data object, thus the client sales program may be limited to maintaining aspects of the master data object relating only to sales data. See Moser, [0172-0173], where data may be grouped by organizational unit, with controlled access to such information (i.e., “identifying a portion of the information for an organization”), where access to certain data objects is limited to certain application programs (i.e., “accessible by an application”). See Moser, [0158], where master data may be stored in a local master database (i.e., “relational database”)) and wherein placing the information for the client device in the relational database in the memory comprises:
	placing the portion of the information into the relational database in the memory for the client device (Fuller, [18:52-67]-[19:1-3], where the Interface Datastore 107 stores a plurality of different databases in different Storage Devices 720, where the different databases correspond to different “views” of data stored at High-Volume Datastore 106 (i.e., “key value database”). See Fuller, [12:57-67]-[13:1-6] and [13:13-25], where Second Database 135 which is a relational database may be stored in one or more memory devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fuller and Moser by modifying Fuller’s Second Database to add an additional filter/criteria of a user identifier with the motivation of limiting the data stored within the Second Database to only the data allowable by the user, which (1) limits access to certain data objects based on different granularities of those data objects (Moser, [0168]), (2) conserves space (by only presenting the relevant information to the user), and (3) protects the data of other users sharing the master data, i.e., privacy.

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Fuller discloses A computer program product for accessing information stored in a key value database, the computer program product comprising: a computer readable storage media; [and program code for implementing the claimed steps] (Fuller, [25:24-46], where the disclosed steps may be implemented by instructions stored in a computer memory or non-transitory computer readable storage medium).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 22: Fuller as modified teaches The method of claim 1, wherein the application on the client device is a human resources application (Fuller, [4:21-36], where Client 102 includes a Client Application 112 or Browser 110 (through which a web application is displayed on) for submitting a data request).
Although Fuller does not appear to explicitly state that the type of application pertains to a human resources application as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of the independent claim would have been performed the same regardless of the specific data involved (i.e., human resources data as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Fuller’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 23: Fuller as modified teaches The method of claim 4, wherein the second event comprises at least one of expiration of a period of time, the application logging out of one of the relational databases, and a new application requiring the same information as in current relational databases (Fuller, [22:25-44], where Second Database 135 is periodically updated (i.e., “expiration of a period of time”) with changes / modifications to First Database 140).
	Although Fuller discloses that the updates are made from First Database to Second Database (as opposed to the claimed invention, in which updates are made from the Second Database to First Database), one of ordinary skill in the art would have been suggested to have also applied the periodic updates in the context of sending updates from the Second Database to the First Database (as claimed) with the motivation of (1) keeping the data in First Database current, and (2) conserving bandwidth and processing resources by batching updates to the First Database (e.g., as opposed to sending updates every time data is modified).

	Regarding claim 24: Claim 24 recites substantially the same claim limitations as claim 22, and is rejected for the same reasons.

	Regarding claim 25: Claim 25 recites substantially the same claim limitations as claim 23, and is rejected for the same reasons.

	Regarding claim 26: Claim 26 recites substantially the same claim limitations as claim 22, and is rejected for the same reasons.

	Regarding claim 27: Claim 27 recites substantially the same claim limitations as claim 23, and is rejected for the same reasons.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
28 February 2022




    
        
            
        
            
    

    
        1 See Moser, [0077], where each of the disclosed databases utilizes a keys (or identifiers) and values, thereby indicating the master database is a key value database, as claimed.
        2 See, e.g., Davidson et al. US Patent Publication No. 2003/0105745 A1 at [0005].
        3 See Fuller, [2:6-11], where the initial database provides the benefits of efficient data storage and data-retrieval, with the benefits of schema-based databases that provide support for query-syntaxes, while overcoming limitations of both types of databases.